Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 30, 2018

                                       No. 04-18-00616-CR

                                         Romeo ADAMS,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CR9532
                          Honorable Jefferson Moore, Judge Presiding


                                          ORDER

        The reporter’s record was originally due October 22, 2018; however, the court granted
the reporter, Debra A. Doolittle, an extension of time until November 21, 2018, to file the record.
The record was not filed; instead, the reporter filed a request for an additional 36 days to file the
record.

       We grant the motion in part and order Debra A. Doolittle to file the record by
December 21, 2018 (60 days after the original due date). Ms. Doolittle is advised that the court
will not grant a further extension of time unless she (1) establishes there are extraordinary
circumstances that prevent her from timely filing the record, (2) advises the court of what efforts
have been expended to prepare the record and the status of completion, and (3) provides the
court reasonable assurance the record will be completed and filed by the requested extended
deadline.

        Because “[t]he trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed,” Tex .R. App. P. 35.3(c), we also order the clerk of this court to
serve a copy of this order on the trial court.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court